Citation Nr: 1044065	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-24 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia, paranoid type.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus, due to VA treatment.

3.  Entitlement to service connection for renal disease (chronic 
kidney disease) as secondary to diabetes mellitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for coronary 
artery disease, to include as due to diabetes mellitus.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension, to include as due to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Robert W. Legg


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1954 to November 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico.

The issues of entitlement to service connection for renal disease 
(chronic kidney disease) as secondary to diabetes mellitus, 
whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for coronary artery 
disease, to include as due to diabetes mellitus and whether new 
and material evidence has been submitted to reopen a claim for 
entitlement to service connection for hypertension, to include as 
due to diabetes mellitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.



	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  In April 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of the appeal for entitlement to service connection 
for schizophrenia, paranoid type, is requested.

2.  The medical evidence of record shows that the Veteran's 
diabetes mellitus was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (or 
his or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The requirements for compensation under 38 U.S.C.A. § 1151 
for diabetes mellitus, due to VA treatment, are met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Dismissal

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran's representative has withdrawn the claim for entitlement 
to service connection for schizophrenia, paranoid type, and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

III.  Entitlement to Compensation Under 38 U.S.C.A. § 1151 
for Diabetes Mellitus, Due to VA Treatment

First, the Board notes that the Veteran's service treatment 
records are not available, presumably as a result of the 1973 
fire at the National Personnel Records Center (NPRC).  In cases 
in which the Veteran's service treatments records are missing and 
are presumed to have been destroyed in the July 1973 fire at the 
NPRC, the VA has a heightened duty to explain its findings and 
conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The Veteran's claim for compensation is premised on 38 U.S.C.A. § 
1151.  Under that provision, a Veteran who suffers an injury or 
an aggravation of an injury resulting in additional disability by 
reason of VA medical or surgical treatment is entitled to 
compensation in the same manner as if such disability were 
service connected.  

The Board notes that for claims filed prior to October 1, 1997, a 
claimant was not required to show fault or negligence in medical 
treatment in order to establish entitlement to benefits under 38 
U.S.C.A. § 1151.  However, the statue was amended, effective 
October 1997, to require evidence of negligence or other fault on 
the part of VA, or the occurrence of an accident or an otherwise 
unforeseeable event.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97.  As the Veteran's claim 
was filed in February 2007, the version of § 1151 that is 
applicable to this case is the amended version.  See Pub. L. No. 
104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

The amendments to 38 U.S.C.A. § 1151 made by Public Law 104- 204, 
and in effect when the Veteran submitted this claim, require a 
showing not only that the VA treatment in question resulted in 
additional disability, but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the additional disability was an  event which 
was not reasonably foreseeable.  

In determining whether a Veteran has an "additional" 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or surgical treatment, 
upon which the claim is based, to the Veteran's condition after 
such care or treatment.  The governing regulation specifies that 
continuance or natural progress of a disease, for which VA 
furnished care, cannot be considered caused by the VA care unless 
there was failure to timely diagnose and properly treat the 
disorder.  

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a Veteran received 
care or treatment and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  
Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical  treatment, 
proximately caused a Veteran's additional disability or death, it 
must be shown that the hospital care, medical or surgical 
treatment caused the Veteran's additional disability or death; 
and (i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the  hospital care, medical, or surgical treatment 
without the Veteran's informed consent.  

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2)).

The Veteran asserts he is entitled to compensation under 
38 U.S.C.A. § 1151 for diabetes mellitus.  He states that his 
diabetes mellitus is a result of taking the drug Zyprexa 
(Olanzapine), which was prescribed by the VA for his psychiatric 
disorder.  He asserts that diabetes mellitus was never 
contemplated as a side effect of the medication, or that the risk 
was explained to him.

VA outpatient records indicate the Veteran was diagnosed with 
diabetes mellitus in May 2002.  Records also indicate the Veteran 
had been prescribed Olanzapine since at least June 1999.

The Veteran was afforded a VA examination in September 2007.  The 
examiner stated that medical literature indicates a possible 
etiological relationship between the use of antipsychotic 
medications and diabetes mellitus.  However, the examiner stated 
that diabetes mellitus etiology is multifactorial, related with 
genetic predisposition, weight, ethnicity, environment, and viral 
infections.  The examiner opined, in view of the facts, that the 
Veteran's diabetes mellitus is at least as likely as not related 
to his Olanzapine therapy.

Additionally, a private psychiatrist submitted an opinion in 
April 2009.  The psychiatrist reviewed the Veteran's medical 
records.  The psychiatrist noted that after prescription of 
Olanzapine, treatment records indicated increased blood glucose, 
body mass index, blood pressures, cholesterols, triglycerides, 
and visual changes, ultimately resulting in the diagnosis of 
diabetes mellitus.  The psychiatrist included scientific articles 
describing a relationship between Olanzapine and diabetes 
mellitus.  Treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports and analyses).  Here, 
the information provided implies that diabetes was a reasonably 
foreseeable consequence of taking the prescribed medication, and 
a health care provider who was current with medical developments 
in this area would reasonably foreseen that this Veteran was 
likely to have developed diabetes.  

The psychiatrist opined that the Veteran was at risk for diabetes 
mellitus prior to and during Olanzapine use due to his ethnic 
background, high body mass index, lipid profile, and high blood 
glucose while on Olanzapine in 2001.  The psychiatrist stated he 
found no evidence that any physician at the VA provided any 
informed consent or warning about the potential for diabetes when 
the Veteran was prescribed Olanzapine.  The psychiatrist also 
opined that the VA physicians did not meet the standard of care 
in providing the Veteran with appropriate informed consent and 
warnings prior to the prescription of Olanzapine and during the 
extended use of it.  

In reviewing the medical evidence pertaining to the Veteran's 
disability, the Board notes that both the VA medical opinion and 
private medical opinion of record indicates a connection between 
Olanzapine and the Veteran's diabetes mellitus.  Additionally, 
the private medical opinion indicates that there was no evidence 
of informed consent and the standard of care was not met.  Thus, 
all opinions of record are favorable to the Veteran's claim.  
Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes 
mellitus, due to VA treatment, are met.  


ORDER

The appeal for entitlement to service connection for 
schizophrenia, paranoid type, is dismissed.

Entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes 
mellitus, due to VA treatment, is granted.


REMAND

The Veteran has been granted entitlement to compensation under 
38 U.S.C.A. § 1151 for diabetes mellitus, due to VA treatment.  
He seeks entitlement to service connection for renal disease, as 
secondary to diabetes mellitus, and to reopen claims for 
entitlement to service connection for coronary artery disease, to 
include as due to diabetes mellitus and for hypertension, to 
include as due to diabetes mellitus.  

VA has a duty to assist a claimant in obtaining evidence; such 
assistance includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds the duty to assist has not been met.  A remand is 
necessary to determine whether the Veteran's renal disease, 
coronary artery disease, and hypertension are secondary to his 
diabetes mellitus.
Accordingly, the case is REMANDED for the following actions:

1.  Insure that the Veteran's claims 
folder has up-to-date VA medical records.  

2.  Ask an appropriate examiner to review 
the claims folder and to provide and 
opinion as to the etiology of the 
Veteran's renal disease.  If necessary, 
afford the Veteran a VA examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
renal disease is proximately due to, or 
the result of, his diabetes mellitus.  

If the previous response is in the 
negative, please opine whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
renal disease is aggravated (i.e., 
permanently worsened) by his diabetes 
mellitus.  A complete rationale, which 
should include citations to medical 
literature, must be provided for each 
opinion, and should give details as to 
how and why a particular conclusion 
was reached.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

3.  Ask an appropriate examiner to provide 
an opinion as to the etiology of the 
Veteran's coronary artery disease.  If 
necessary, afford the Veteran a VA 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
coronary artery disease is proximately due 
to, or the result of, his diabetes 
mellitus.  

If the previous response is in the 
negative, please opine whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
coronary artery disease is aggravated 
(i.e., permanently worsened) by his 
diabetes mellitus.  A complete 
rationale, which should include 
citations to medical literature, must 
be provided for each opinion, and 
should give details as to how and why 
a particular conclusion was reached.  
. 

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

4.  Ask an appropriate examiner to provide 
an opinion as to the etiology of the 
Veteran's hypertension.  If necessary, 
afford the Veteran a VA examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
hypertension is proximately due to, or the 
result of, his diabetes mellitus.  

If the previous response is in the 
negative, please opine whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
hypertension is aggravated (i.e., 
permanently worsened) by his diabetes 
mellitus.  A complete rationale, which 
should include citations to medical 
literature, must be provided for each 
opinion, and should give details as to 
how and why a particular conclusion 
was reached.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

5.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.

6.  After all of the above actions have 
been completed and any additional actions 
deemed necessary by the RO have been 
completed, readjudicate all claims.  

If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


